MEMORANDUM ***
Jamie Tapia-Piceno appeals the 74-month sentence imposed after his conviction, following a guilty plea, on multiple counts of possession with intent to distribute methamphetamine and on one count of conspiracy to possess with intent to distribute 50 or more grams of methamphetamine. His brother, Martin Tapia-Piceno, appeals the 36-month sentence imposed after his conviction, following a guilty plea, on multiple counts of possession with intent to distribute methamphetamine and on one count of conspiracy to possess with intent to distribute 50 or more grams of methamphetamine. We have jurisdiction under 28 U.S.C. § 1291.1
The 74-month sentence that the district court imposed on Jamie Tapia-Piceno is reasonable. The court correctly calculated the Sentencing Guidelines range and used this range as a starting point for its assessment of an appropriate sentence. See United States v. Cantrell, 433 F.3d 1269, 1279-80 (9th Cir.2006). The court then weighed several of the § 3553(a) factors including Tapia-Piceno’s criminal history and characteristics, the nature and circumstances of the offense, and the need to protect the public and deter further criminal activity. See United States v. Mix, 442 F.3d 1191, 1196-97 (9th Cir.), amended by 457 F.3d 906 (9th Cir.2006).
Martin Tapia-Piceno’s 36-month sentence is reasonable for the same reasons. See Cantrell, 433 F.3d at 1279-80; Mix 442 F.3d at 1196-97.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. Because the parties are familiar with the facts and procedural history, we do not restate them here except as necessary to explain our disposition. *197* This panel unanimously finds this case suitable for decision without oral argument. See Fed. R.App. P. 34(a)(2).